EXHIBIT 10.1

PLATINUM UNDERWRITERS HOLDINGS, LTD.
AMENDED AND RESTATED EXECUTIVE INCENTIVE PLAN
Effective July 22, 2014

Section 1. Purpose

The purpose of this Platinum Underwriters Holdings, Ltd. Amended and Restated
Executive Incentive Plan is to attract, retain and motivate executive officers
and other select senior officers of the Company by providing them with an
opportunity to earn long-term incentive compensation based on the performance of
the Company. The Plan is designed to promote the interests of the Company and
its shareholders by motivating superior performance by key personnel to achieve
the Company’s objectives.

Section 2. Definitions

The following capitalized terms as used herein shall have the following
meanings:

(a) “Average Change in Fully Converted BVPCS” means (i) the sum of the
percentage increase or decrease in Fully Converted BVPCS for each completed Plan
Year in a Performance Cycle, divided by (ii) the number of completed Plan Years
in the Performance Cycle; provided that two or more completed fiscal quarters
may, in the discretion of the Committee, constitute a completed Plan Year.

(b) “Average ROE” means the sum of the ROE for each completed Plan Year in a
Performance Cycle divided by the number of completed Plan Years in the
Performance Cycle, provided that two or more completed fiscal quarters may, in
the discretion of the Committee, constitute a completed Plan Year.

(c) “Award” means a Share Unit Award granted to a Participant under the Plan.

(d) “Base Salary” means, in the sole discretion of the Committee, (i) a
Participant’s annual base salary as in effect at the time determined by the
Committee for purposes of an Award hereunder, or (ii) the annual average of the
base salary paid to a Participant during a Performance Cycle, in each case,
disregarding any deferrals, offsets or withholdings therefrom.

(e) “Board” means the Board of Directors of Platinum Underwriters Holdings,
Ltd., a Bermuda company.

(f) “Change in Control” shall have the meaning set forth in the Share Incentive
Plan, as in effect on the relevant date of determination.

(g) “Committee” means the Compensation Committee of the Board, or such other
committee of the Board that the Board shall designate from time to time to
administer the Plan.

(h) “Common Shares” means the common shares of Platinum Underwriters Holdings,
Ltd., a Bermuda company, par value $0.01 per share.

(i) “Company” means Platinum Underwriters Holdings, Ltd., a Bermuda company, and
its subsidiaries.

(j) “Fully Converted BVPCS” means (i) total shareholders’ equity of the Company
(computed in accordance with U.S. Generally Accepted Accounting Principles) as
of a specified date, increased by an amount equal to the aggregate assumed
proceeds from the exercise of all share options issued by the Company that are
outstanding and In the Money as of such date, divided by (ii) the number of
common shares of the Company outstanding as of such date, increased by an amount
equal to (y) the number of Common Shares of the Company issuable upon exercise
of all share options issued by the Company that are outstanding and In the Money
as of such date and (z) the number of Common Shares of the Company issuable upon
conversion of all restricted share units issued by the Company that are
outstanding as of such date, as adjusted to reflect the number of restricted
share units that would be outstanding as of such date if the performance metrics
applicable to such restricted share units were measured as of such date. In
addition, Fully Converted BVPCS as of the end of a Plan Year shall be increased
by an amount equal to any regular and special dividends declared by the
Company’s Board of Directors during such Plan Year.

(k) “In the Money” means, with respect to any share option, that the exercise
price per share with respect to such option is less than the closing price per
share, on the date of determination of Fully Converted BVPCS, of the Company’s
Common Shares on the New York Stock Exchange (or, if the Company’s common shares
are not listed on the New York Stock Exchange on such date of determination,
then on such exchange on which the Company’s common shares are listed on such
date).

(l) “Participant” means an employee of the Company who has been granted an Award
under the Plan.

(m) “Performance Cycle” means any period consisting of three consecutive Plan
Years in which performance under the Plan shall be measured, or such other
period as the Committee shall determine in its sole discretion.

(n) “Performance Percentage” means the percentage applicable to the degree of
achievement with respect to Average ROE or Average Change in Fully Converted
BVPCS, as applicable, for a Performance Cycle by which the number of Share Units
subject to a Participant’s Award for such Performance Cycle shall be multiplied
to determine the payout to such Participant in respect of such Award, as
determined by the Committee and set forth in a schedule for a given Performance
Cycle. The Performance Percentage for a degree of achievement which falls
between particular levels of Average ROE or Average Change in Fully Converted
BVPCS, as applicable, set forth in such schedule for a given Performance Cycle
shall be determined by straight line interpolation or such other method as the
Committee may deem appropriate in its sole discretion.

(o) “Plan” means this Platinum Underwriters Holdings, Ltd. Amended and Restated
Executive Incentive Plan, as it may be amended and restated from time to time.

(p) “Plan Year” means each calendar year or other measurement period specified
by the Committee in which the Plan shall be in effect.

(q) “ROE” means: (i) net income (loss) available to common shareholders for a
Plan Year divided by (ii) total shareholders’ equity as of the last day of the
last completed fiscal quarter immediately preceding such Plan Year, as such
amounts are shown on the Company’s consolidated financial statements prepared in
accordance with U.S. Generally Accepted Accounting Principles, less the
aggregate par value and additional paid in capital attributable to the Company’s
preferred shares issued and outstanding as of such last day, with such other
adjustments as the Committee deems appropriate in its sole discretion in
accordance with Section 3(b) hereof.

(r) “Share Incentive Plan” means the Company’s 2010 Share Incentive Plan, as it
may be amended and restated from time to time, or any successor plan thereto.

(s) “Share Ownership Guidelines” means the share ownership guidelines for
executive officers of the Company adopted by the Board, as may be amended by the
Board from time to time in its sole discretion.

(t) “Share Units” means a non-voting unit of measurement based on the Common
Shares, which entitles a Participant to receive a payment in cash or Common
Shares, as determined by the Committee upon the payment of an Award.

(u) “Share Unit Award” means an Award pursuant to the terms of the Plan and the
Share Incentive Plan entitling a Participant to a payment based on the Fair
Market Value (as defined in the Share Incentive Plan) of the Common Shares as of
the date of payment of the Award.

(v) “Threshold Average Change in Fully Converted BVPCS” means the threshold
level for purposes of the Plan of the Average Change in Fully Converted BVPCS
for a Performance Cycle, as established by the Committee in its sole discretion,
below which no payment in respect of an Award that uses Average Change in Fully
Converted BVPCS as a performance measure shall be made.

(w) “Threshold Average ROE” means the threshold level for purposes of the Plan
of the Average ROE for a Performance Cycle, as established by the Committee in
its sole discretion, below which no payment in respect of an Award that uses
Average ROE as a performance measure shall be made.

Section 3. Plan Administration

(a) Committee Members. The Plan shall be administered by the Committee. The
Committee shall have such powers and authority as may be necessary or
appropriate for the Committee to carry out its functions as described in the
Plan. No member of the Committee shall be liable for any action or determination
made in good faith by the Committee with respect to the Plan or any Award
hereunder.

(b) Discretionary Authority. Subject to the express limitations of the Plan, the
Committee shall have authority in its sole discretion to determine the time or
times at which Awards may be granted, the recipients of Awards, the form of
payment under an Award and all other terms and conditions of an Award. The
Committee shall also have discretionary authority to interpret the Plan, to make
all factual determinations under the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan. Without limiting the
generality of the foregoing, Fully Converted BVPCS, Average Change in Fully
Converted BVPCS, Threshold Average Change in Fully Converted BVPCS, ROE, Average
ROE and Threshold Average ROE may be determined by the Committee after adjusting
for charges for restructurings, discontinued operations, extraordinary items,
capital transactions, other unusual or non-recurring items, the cumulative
effects of accounting changes and such other factors as the Committee deems
appropriate in its sole discretion. The Committee may prescribe, amend, and
rescind rules and regulations relating to the Plan. All interpretations,
determinations, and actions by the Committee shall be final, conclusive, and
binding upon all parties.

(c) Delegation of Authority. The Committee shall have the right, from time to
time, to delegate to one or more officers of the Company the authority of the
Committee to grant and determine the terms and conditions of Awards under the
Plan, subject to such limitations as the Committee shall determine. The
Committee shall also be permitted to delegate, to any appropriate officer or
employee of the Company, responsibility for performing ministerial functions
under the Plan. In the event that the Committee’s authority is delegated to
officers or employees in accordance with the foregoing, all provisions of the
Plan relating to the Committee shall be interpreted in a manner consistent with
the foregoing by treating any such reference as a reference to such officer or
employee for such purpose. Any action undertaken in accordance with the
Committee’s delegation of authority hereunder shall have the same force and
effect as if such action was undertaken directly by the Committee and shall be
deemed for all purposes of the Plan to have been taken by the Committee.

Section 4. Eligibility and Participation

The executive officers and other senior officers of the Company who are
designated by the Committee in its sole discretion shall be eligible to
participate in the Plan for any Performance Cycle. Each such eligible employee
who is designated by the Committee to receive an Award for a Performance Cycle
shall become a Participant in the Plan with respect to such Performance Cycle.
All Participants shall be designated by the Committee on a prospective basis
only with respect to Performance Cycles commencing on or after the date of
participation.

Section 5. Grant of Awards

(a) General. The Committee has the authority, in its discretion, to grant from
time to time Awards to Participants under the Plan. Each Award shall specify the
Performance Cycle relating to the Award, the number of Share Units subject to
the Award, and the terms and conditions of the Award. The Committee shall
establish on a prospective basis a schedule of Performance Percentages to be
applied to a Participant’s Award relative to the Company’s achievement of
certain levels of Average Change in Fully Converted BVPCS or Average ROE, which
shall include a Threshold Average Change in Fully Converted BVPCS or Threshold
Average ROE, as applicable. The amount payable under an Award shall be
determined by multiplying the applicable Performance Percentage based on the
degree of achievement of Average Change in Fully Converted BVPCS or Average ROE,
as applicable, for a given Performance Cycle by the number of Share Units
subject to a Participant’s Award in respect of such Performance Cycle. Any
fractional Share Units resulting from the foregoing calculation shall be rounded
upwards to the nearest whole Share Unit.

(b) Performance Cycles. The Committee is authorized in its sole discretion to
determine the length of any Performance Cycle and to establish new Performance
Cycles on an annual basis. Performance Cycles may commence each Plan Year and
may be overlapping. There shall be no requirement of conformity among different
Performance Cycles with respect to their duration, the Threshold Average Change
in Fully Converted BVPCS or Threshold Average ROE, as applicable, the
Performance Percentages or the Participants.

Section 6. Payment of Awards

(a) Form and Timing of Payment. Payment of Awards under the Plan shall be made
in cash, Common Shares, or any combination thereof, as determined by the
Committee in its sole discretion taking into account the Company’s Share
Ownership Guidelines. Subject to the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), Awards shall be paid to
Participants at such time or times as the Committee sets forth in each Award.

(b) Tax Withholding. All payments under the Plan shall be subject to applicable
income and employment taxes and any other amounts that the Company is required
by law to deduct and withhold from such payments.

Section 7. Termination of Employment

(a) General Rule. Subject to the provisions of Section 7(b) hereof, the
obligation of the Company to make payment of an Award to a Participant hereunder
is conditioned upon the continued employment of the Participant with the Company
at the time of payment of an Award hereunder. If the employment of a Participant
with the Company is terminated for any reason, at any time prior to the time of
payment of an Award hereunder, the Award shall be forfeited and automatically be
cancelled without further action of the Company, unless otherwise provided by
the Committee.

(b) Exceptions. The Committee may, in its sole discretion, provide for the
payment of an Award in the event a Participant’s employment with the Company is
terminated for any reason including, but not limited to, a termination by the
Company without cause or as a result of the Participant’s death or disability.
Such payment may be made on a pro-rated or accelerated basis as determined by
the Committee in its sole discretion. To the extent that a Participant is a
party to an employment agreement with the Company containing provisions for the
treatment of Awards under the Plan upon a termination of employment, such
provisions of the employment agreement shall govern and control for purposes of
this Section 7.

Section 8. Change in Control

In the event of a Change in Control of the Company that constitutes a change in
ownership or effective control of the Company (or a change in the ownership of a
substantial portion of the Company’s assets), within the meaning of Section 409A
of the Code, each Participant shall, subject to the continued employment of the
Participant with the Company at the time of such Change in Control, receive a
payment in respect of an outstanding Award on a prorated basis, based on the
period of service by the Participant and the performance levels (Average Change
in Fully Converted BVPCS, Threshold Average Change in Fully Converted BVPCS,
Average ROE or Threshold Average ROE) achieved by the Company for the
Performance Cycle as of the end of the fiscal quarter immediately preceding the
date of such Change in Control, as determined by the Committee prior to such
Change in Control. Any payment made under this Section 8 shall be made as soon
as practicable following the occurrence of such Change in Control, provided that
no payment may be made following the later of: (i) the last day in the calendar
year in which such Change in Control occurs, and (ii) the 15th day of the third
month following such Change in Control. To the extent that a Participant is a
party to an employment or consulting agreement with the Company containing
provisions for the treatment of Awards under the Plan upon a Change in Control,
such provisions of the employment or consulting agreement shall govern and
control for purposes of this Section 8.

Section 9. General Provisions

(a) Effective Date. The Effective Date of this amendment and restatement is
July 22, 2014.

(b) Amendment and Termination. The Company may, from time to time, by action of
the Board, amend, suspend or terminate any or all of the provisions of the Plan,
but no such amendment, suspension or termination shall adversely affect the
rights of any Participant with respect to Awards then outstanding.

(c) Coordination with Section 162(m) Plan. All Awards granted under the Plan to
Participants who shall also be Participants in the Company’s “Section 162(m)
Performance Incentive Plan” for a Plan Year or Performance Cycle shall be
subject to the terms and conditions of such plan, and in the event of any
conflict, the terms of the Section 162(m) Performance Incentive Plan shall
govern and control.

(d) Section 409A Compliance. To the extent applicable, it is intended that the
Plan comply with the provisions of Section 409A of the Code, and the Plan shall
be construed and applied in a manner consistent with this intent. Any provision
that would cause any amount payable under the Plan to be includible in the gross
income of a Participant under Section 409A(a)(1) of the Code shall have no force
and effect. Notwithstanding any other provision of the Plan to the contrary, the
Board may amend the Plan and any outstanding Award solely to comply with any new
regulations or other guidance from the Internal Revenue Service under
Section 409A of the Code without the consent of the Participant.

(e) No Right to Employment. Nothing in the Plan shall be deemed to give any
Participant the right to remain employed by the Company or to limit, in any way,
the right of the Company to terminate, or to change the terms of, a
Participant’s employment at any time.

(f) No Presumption of Awards. Neither the adoption of the Plan by the Board nor
any of the terms of the Plan shall be deemed to create any rights of an employee
to the grant of an Award hereunder, nor to obligate the Company to grant any
Awards under the Plan for any Plan Year.

(g) Governing Law. The Plan shall be governed by and construed in accordance
with the laws of New York, without regard to choice-of-law rules thereof.

PLATINUM UNDERWRITERS HOLDINGS, LTD.

